Citation Nr: 0427514	
Decision Date: 10/05/04    Archive Date: 10/12/04

DOCKET NO.  03-04 283	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent 
for residuals of multiple neck strain injuries, with 
traumatic arthritis and degenerative disc disease of the 
cervical spine.

2.  Entitlement to service connection for arteriovenous 
malformation (AVM).

3.  Entitlement to service connection for headaches.

4.  Entitlement to service connection for a right shoulder 
disability.

5.  Entitlement to service connection for a left shoulder 
disability.

6.  Entitlement to service connection for a lumbar spine 
disability.

7.  Entitlement to service connection for a psychiatric 
disability, described as depression and anxiety.

8.  Entitlement to a total disability rating for compensation 
purposes, based on individual unemployability (TDIU).

9.  Entitlement to special monthly compensation based on the 
need for regular aid and attendance of another person, or on 
being housebound.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant, and his spouse


ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel


INTRODUCTION

The veteran served on active duty from June 1965 to March 
1975.

This appeal comes before the Board of Veterans' Appeals 
(Board) from rating decisions of the Columbia, South 
Carolina, Regional Office (RO) of the United States 
Department of Veterans' Affairs (VA).  The veteran is 
appealing the 30 percent rating that the RO assigned upon 
granted service connection for cervical spine disorders in a 
February 2002 rating decision.  The veteran is also appealing 
the RO's decisions denying service connection for 
arteriovenous malformation (AVM), headaches, a right shoulder 
disorder, a left shoulder disorder, a lumbar spine disorder, 
and a psychiatric disorder, described as depression and 
anxiety.  In addition, the veteran is appealing the RO's 
decisions denying a TDIU and compensation based on the need 
for aid and attendance or on housebound status.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.

In a May 2004 rating decision, the RO denied service 
connection for post-traumatic stress disorder (PTSD).  The 
claims file does not contain a notice of disagreement with 
that decision; at present no appeal from that decision has 
been initiated.


REMAND

The Veteran's Claims Assistance Act (VCAA) requires VA to 
notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, 
that was not previously provided to VA, and is necessary to 
substantiate the claim.  As part of that notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
38 U.S.C.A. § 5103(a) (West 2002).  VA has elaborated on this 
duty to notify by undertaking to inform claimants to submit 
relevant evidence in their possession.  38 C.F.R. § 3.159(b) 
(2003). 

The United States Court of Appeals for Veterans Claims 
(Court) has held that the notice requirement is not met 
unless VA can point to a specific document in the claims 
file.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
That Court, and the United States Court of Appeals for the 
Federal Circuit (Federal Circuit), both have confirmed and 
emphasized VA's duties under the VCAA to provide notice to 
claimants.  See Pelegrini v. Principi, 18 Vet. App. 112 
(2004) (Pelegrini II); Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004).

In this case, VA has not provided the veteran with VCAA 
notice, with respect to the claims for a higher original 
rating for the cervical spine disability, the claim for 
special monthly compensation, or the claims for service 
connection for right and left shoulder, and lumbar spine 
disabilities.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) 
(2003).

Under the VCAA, VA is obliged to provide an examination when 
the record contains competent evidence that the claimant has 
a current disability or signs and symptoms of a current 
disability, the record indicates that the disability or signs 
and symptoms of disability may be associated with active 
service; and the record does not contain sufficient 
information to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d) (West 2002).  The evidence of a link between 
current disability and service must be competent.  Wells v. 
Principi, 326 F.3d 1381 (Fed. Cir. 2003).

The Board finds that these criteria are met with regard to 
the claims for service connection for AVM, headaches, right 
and left shoulders and the lumbar spine disabilities, and a 
psychiatric disorder, described as depression and anxiety.

An examination is also needed to determine the current 
manifestations of the veteran's cervical spine arthritis and 
disc disease.  

Both the veteran's claim for a TDIU and his claim for special 
monthly compensation based on the need for aid and attendance 
or on housebound status are affected by which disorders are 
service-connected and the ratings assigned.  Those two claims 
are therefore intertwined with the pending claims for a 
higher rating and for service connection for several 
conditions.

Accordingly, this case is REMANDED for the following:

1.  The AMC or RO should ensure that the 
notice requirements of the VCAA are met.  
With respect to the claims for a higher 
original rating for the cervical spine 
disability, the claim for special monthly 
compensation, and the claims for service 
connection for right and left shoulder, 
and lumbar spine disabilities, the 
veteran should be informed of the 
evidence needed to substantiate the 
claims, of what evidence he is 
responsible for obtaining, and of what 
evidence VA will undertake to obtain.  
This should include notice to the veteran 
to submit any and all evidence in his 
possession relevant to his claims.

2.  The veteran should be scheduled for a 
neurological examination to address the 
arteriovenous malformation, headache, and 
cervical spine claims.  The veteran's 
claims file should be provided to the 
examiner for review.  The examiner should 
indicate whether the veteran currently 
has arteriovenous malformation or 
residuals thereof.  The examiner should 
provide an opinion as to whether it is at 
least as likely as not (50 percent 
probability or more) that current 
headaches are related to arteriovenous 
malformation that began during the 
veteran's service.  The examiner's 
attention is invited to October 1973 
blood flow and brain scan reports.  

The examiner should provide an opinion as 
to whether it is at least as likely as 
not that current headaches are related to 
neck disorders including cervical spine 
arthritis and disc disease.

The examiner should also report all 
neurologic manifestations of the cervical 
disc disease, including the severity of 
any associated nerve paralysis, neuritis 
or neuralgia.

The examiner should provide a rationale 
for the opinions

3.  The veteran should be scheduled for 
an orthopedic examination to address the 
current manifestations of the veteran's 
cervical spine disorders, and the likely 
etiology of claimed disorders of the 
right and left shoulders and lumbar 
spine.  The veteran's claims file should 
be provided to the examiner for review.  
With respect to each current disorder of 
the right shoulder, left shoulder, and 
lumbar spine, the examiner should provide 
an opinion as to whether it is at least 
as likely as not (50 percent probability 
or more) that the disorder is related to 
neck disorders including cervical spine 
arthritis and disc disease.  The examiner 
should provide a rationale for the 
opinions.

The examiner should report the ranges of 
motion in the cervical spine and whether 
there is any additional loss of motion 
due to weakened movement, excess 
fatigability, or incoordination.

4.  The veteran should be scheduled for a 
psychiatric examination to determine the 
likely etiology of any current mental 
disorders.  The veteran's claims file 
should be provided to the examiner for 
review.  The examiner should provide 
diagnoses for any current mental 
disorders.  The examiner should provide 
an opinion as to whether it is at least 
as likely as not (50 percent probability 
or more) that any current mental disorder 
is related to the pain or disability due 
to cervical spine arthritis and disc 
disease.  The examiner should provide a 
rationale for the opinions.

5.  Thereafter, the AMC or RO should 
readjudicate the claims on appeal, and 
issue a supplemental statement of the 
case as to any issues that remain denied.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran has the right to submit 
additional evidence and argument on the matters that the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 
38 U.S.C. §§ 5109B, 7112).




	                  
_________________________________________________
	Mark D. Hindin
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




